Citation Nr: 1008147	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  01-01 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for anxiety, 
depression, fatigue, and memory loss, to include as due to an 
undiagnosed illness.  

3.  Entitlement to service connection for a heart disorder, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.  

5.  Entitlement to an increased rating for chronic low back 
pain with degenerative disc disease, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 13, 1979 to 
September 7, 1979; May 1981 to May 1984; and December 27, 
1990 to July 11, 1991, including approximately 12 years of 
inactive service with the United States Army Reserves.  He 
served in Southwest Asia from February 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In April 2000, the RO granted an increased rating of 20 
percent for chronic low back pain with degenerative disc 
disease and denied service connection for fatigue, anxiety, 
and loss of memory due to an undiagnosed illness.  In August 
2001, a video-conference hearing was held before Mark D. 
Hindin, Veterans' Law Judge.  In November 2001, the Board 
remanded this case.  

In a January 2003 rating decision, the RO denied service 
connection for heart and skin conditions as due to an 
undiagnosed illness.  In July 2003, the Board again remanded 
this case.  In a February 2008 rating decision, service 
connection for PTSD was denied.   In December 2009, the 
Veteran testified at a video-conference hearing before 
P.M. DiLorenzo, Veterans Law Judge.  




In February 2009, the Veteran submitted claims for service 
connection for headaches and gastrointestinal signs and 
symptoms as due to undiagnosed illness.  These matters are 
referred to the RO for appropriate action.

The Board notes that in the April 2000 rating decision, the 
RO also denied service connection for hearing loss.  The 
Veteran submitted a notice of disagreement in January 2001.  
See 38 C.F.R. § 20.201.  The November 2001 Board remand 
instructed that the Veteran be provided a statement of the 
case as to this issue.  A statement of the case was issued in 
December 2001.  The Veteran did not submit a substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  
 Accordingly, the Board does not have jurisdiction over this 
claim.   

The issue of entitlement to an increased rating for chronic 
low back pain with degenerative disc disease is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  PTSD is attributable to service.  

2.  Anxiety, depression, fatigue, and memory loss are 
attributable to a diagnosed disability - PTSD.  

3.  The Veteran's complaints of chest pain and shortness of 
breath, claimed as a heart disorder, are attributable to 
diagnosed disabilities - hypertension, costochondritis, and 
PTSD.  

4.  The Veteran's tinea cruris, tinea pedis, dermatophytosis, 
dyshidrosis, and dermatitis are attributable to service.





CONCLUSIONS OF LAW

1.  PTSD with associated anxiety, depression, fatigue, and 
memory loss, was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(f) (2009).

2.  The criteria for service connection for anxiety, 
depression, fatigue, and memory loss (as separate conditions 
unassociated with PTSD), to include as due to an undiagnosed 
illness, have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2009).

3.  The criteria for service connection for a heart disorder, 
to include as due to an undiagnosed illness, have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1117 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2009).

4.  A skin disorder diagnosed as tinea cruris, tinea pedis, 
dermatophytosis, dyshidrosis, and dermatitis was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, that will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this decision, the Board grants service connection for 
PTSD and a skin disorder.  Thus, a discussion of VA's duties 
to notify and assist is not necessary with respect to those 
claims.  

With respect to the claim for service connection for a heart 
disorder and anxiety, depression, fatigue, and memory loss, 
to include as due to an undiagnosed illness, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters from the RO dated in May 2003 and January 2004 (heart 
disorder), March 2006 (Dingess criteria), and December 2008 
(anxiety, depression, fatigue, and memory loss) fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the notification 
letters were not sent prior to the initial adjudication of 
the claims, this was not prejudicial to the Veteran since the 
claims were readjudicated and additional supplemental 
statements of the case (SSOC) were provided in May and June 
2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of any pertinent treatment records and obtaining 
a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.   The Veteran's available service treatment 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
Veteran was also afforded appropriate VA psychiatric and 
general medical examinations, as set forth below.  See 
38 C.F.R. § 3.159(c)(4).  An additional VA 
examination/opinion is not warranted as to the heart claim, 
as the Veteran does not contend that this condition was 
present during service or that he has had continuity of 
symptomatology since service.  Rather, he argues that he has 
heart symptoms as due to undiagnosed illness.  See 38 C.F.R. 
§ 3.317.  The medical evidence of record is sufficient to 
decide this claim, as he has undergone numerous diagnostic 
heart studies.

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that further assistance to the 
Veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating the appeal.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be presumed for cardiovascular disease 
if manifested to a compensable degree (10 percent) within a 
one year after discharge from service, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
Operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  See 71 Fed. 
Reg. 75,669 (Dec. 18, 2006).

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 
1998).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

To qualify for compensation under above-indicated provisions, 
"Persian Gulf veteran" is defined as "a veteran who served on 
active military, naval or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War."  38 
C.F.R. § 3.317 (d)(1).  "Southwest Asia Theater of 
Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317 (d)(2).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


PTSD, Anxiety, Depression, Fatigue, and Memory Loss

In witting correspondence and at his hearings, the Veteran 
asserted that he developed PTSD as a result of stressors 
experienced during active service.  These stressors included 
being near a housing unit for Reserve soldiers that was blown 
up and being in the general vicinity of scud missile 
attacks/bombing.  He also stated that he saw people dying.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

To establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case by case basis, 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  In determining whether 
the veteran participated in combat, the veteran's oral and 
written testimony will be weighed together with the other 
evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146 
(1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or that the claimed stressor is 
not related to combat, a veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 
(1993).  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the Court stated that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the Board of its obligations to assess the 
credibility and probative value of the other evidence."

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality." VAOPGCPREC 12-99.  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In this case, there is no evidence currently in the claims 
file that establishes the Veteran's participation in combat.  
Therefore, his allegations with regard to stressors alone are 
not enough to establish the occurrence of a stressor.  
Rather, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Information in the claims file indicates that a Reserves 
barracks was blown up, but that the Veteran's unit was 
located several miles from where the other military unit was 
housed.  There is no verification of specific scud missile 
attack since the 



Veteran did not provide more than general information in that 
regard.  It was also indicated that there were no chemicals 
or oil smoke from Kuwait where the Veteran was stationed.  

However, the information does generally confirm the barracks 
incident even if the Veteran was located a few miles away.  
The Board notes that corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient.  The Court has held that the fact that a veteran 
was stationed with a unit that sustained attacks strongly 
suggests that the veteran was, in fact, exposed to these 
attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In addition, while the Veteran was not in the immediate 
vicinity of the barracks incident, it caused him to be 
fearful.  He is competent to report what he felt.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).  Thus, the alleged stressors of being in the area of 
enemy fire and being fearful after the barracks incident, are 
generally corroborated by credible supporting evidence.

VA and private records diagnosed the Veteran as having PTSD.  
The current regulation requires that a diagnosis of PTSD 
conform to the criteria of the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric 
Association (1994) (DSM-IV).  The record raises the question 
of a current valid diagnosis.  

The Veteran has been treated by a private psychologist, Joan 
L. Kogelschatz, Ph.D., who has submitted several supporting 
letters regarding the Veteran's claim.  In pertinent part, in 
March 2004 and May 2006 letters, she indicated that the 
Veteran was exposed to bombing and chemical fallout during 
his 5 months serving in Desert Storm.  In addition, she 
indicated that the Veteran was near a barracks which was 
blown up and soldiers were killed.  She stated that the 
Veteran's current presenting problems were acute anxiety, 
depression, overwhelming fatigue, insomnia, concentration, 
loss of appetite, weight loss, heart palpitations, shortness 
of breath, intermittent chest pain, high blood pressure, and 
skin rashes.  The diagnosis was PTSD.  

VA outpatient records have diagnosed PTSD due to his Desert 
Storm service.  See for example, February 26, 2008 VA 
outpatient record.  However, VA examinations have variously 
diagnosed PTSD as well as other psychiatric disorders.  On a 
March 2000 VA examination, the Veteran reported inservice 
scud missile attacks.  The examiner indicated that the 
Veteran had a cognitive disorder, not otherwise specified, as 
well as a Major Depressive Disorder.  The examiner also 
stated that the Veteran's impaired memory was related to his 
cognitive disorder.  An opinion regarding the etiology of 
diagnosed psychiatric disabilities was not provided.  On a 
December 2001 VA examination, the Veteran was diagnosed as 
having PTSD with anxiety, depression, and loss of memory.  In 
June 2007, a VA examiner indicated that he was not a 
psychiatrist, so could not provide an opinion as to whether 
the Veteran met the criteria for PTSD; however, the examiner 
stated that it was the examiner's opinion that the Veteran's 
anxiety, depression, fatigue, and memory loss were not due to 
undiagnosed illness, but were due to the diagnosis provided 
by the psychiatrist in December 2001 (PTSD).  In May 2009, 
the Veteran was afforded another VA examination.  The 
examiner indicated that the Veteran had a depressive 
disorder, not otherwise specified, but did not meet the 
criteria for PTSD or Major Depressive Disorder.  The examiner 
felt that the symptoms of being tired and fatigued were 
related to the depressive disorder.  

In sum, all of the medical opinions are competent as they 
were rendered by medical professionals.  The examiners each 
provided opinions based on a generally accurate history and 
performed mental status examinations of the Veteran.  As 
such, they are all probative.  While the examiners disagree 
over the current diagnosis, they all concluded that the 
Veteran has psychiatric impairment, which includes symptoms 
of anxiety, depression, fatigue, and memory loss.  The 
private psychologist also referenced heart palpitations, 
shortness of breath, and intermittent chest pain.  The 
Veteran reported his in-service experiences to the examiners, 
and most diagnoses were made based on those reports, which, 
as noted, are mainly supported by the record.  The Board 
notes that while PTSD was clearly attributed by the medical 
professionals to service, the VA examiners who opined that 
the Veteran has other psychiatric diagnoses, did not provide 
opinions regarding the etiology of those diagnoses.  

The Board has also taken into consideration the circumstances 
of service in Desert Storm as due consideration shall be 
given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
he served, his military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).

The Board finds that the medical evidence of record is in 
relative equipoise as to the matter of whether the Veteran 
has PTSD, attributable to service.  As noted, there are 
contradictory opinions, but the Board finds that they are of 
equally probative value as they were provided by specialists 
and were based on mostly accurate medical histories.  The 
evidence in this case is so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Since PTSD has been attributed to corroborated 
stressors, service connection for PTSD is warranted.   
Finally, anxiety, depression, fatigue, and memory loss, are 
part and parcel of the PTSD, but are not subject to separate 
service connection because they are attributable to a known 
clinical diagnosis.  See 38 C.F.R. § 3.317.  


Heart Disorder

As noted, the private psychologist referenced heart 
palpitations, shortness of breath, and intermittent chest 
pain, as being symptoms of the Veteran's PTSD.  

In December 2000, the Veteran was seen at First Med of 
Dothan, P.A., as well as Athens Regional Medical Center for 
complaints of chest pain, diagnosed as costochondritis, after 
electrocardiogram (EKG), and pericarditis.  The chest x-ray 
was negative for acute cardiopulmonary disease.  In a 
December 2000 letter, Nelson S. Gwinn, III, M.D., indicated 
that the Veteran's EKG showed most repolarization 



and no evidence of any acute pericarditis.  The physician 
felt that his chest pain was the result of a viral syndrome.  

The Veteran was thereafter treated at Southeast Cardiology 
Clinic, Inc., in January 2001.  At that time, he had a 
negative Bruce protocol stress echo.  

The Veteran was seen by VA in March 2001.  He complained of 
chest pain and reported a history of possible Gulf War 
Syndrome.  The assessment was borderline hypertension and 
nonspecific chest pain.  

In December 2001, the Veteran underwent a VA examination.  It 
was noted that pericarditis was suspected in December 2000, 
but his Bruce protocol test as well as echocardiogram were 
negative.

In October 2003, the Veteran was treated at Southeast 
Cardiology Clinic, Inc.  At that time, his EKG was normal.  
The Veteran had gone to the emergency room the night before, 
but the workup was normal.  The current Bruce protocol was 
also negative.  The physician indicated that the Veteran had 
diastolic hypertension and the best approach was to place him 
on different hypertension medication.  It was noted that he 
was not taking his medication on a regular basis.  In 
December 2008, the Veteran was seen for chest pain with 
hypertension.  His Bruce protocol was negative.  

In sum, the Veteran has been diagnosed as having 
costochondritis, pericarditis, and hypertension.  It appears 
that the Veteran's private physician resolved that he does 
not have pericarditis.  However, he has had a diagnosis of 
hypertension for years, but has not consistently been 
compliant with his medication.  In addition, his chest pain 
and shortness of breath complaints have also been associated 
with costochondritis, a viral syndrome (since resolved), as 
well as his PTSD.  

Since the claimed disability/symptoms has associated 
diagnoses - costochondritis, hypertension, and PTSD - it is 
not considered an undiagnosed illness.  The medical 



records are competent and probative in that regard.  See 
generally Prejean v. West, 13 Vet. App. 444, 448-9 (2000); 
see also Cohen.  

The Veteran does not contend and the evidence do not show 
that that any heart condition was present during service or 
that he has had continuity of symptomatology since service.  
Rather, he argues that he has heart symptoms as due to 
undiagnosed illness.  The service treatment records are 
negative for any complaints or findings of a heart or 
cardiovascular disorder.  The Veteran's complaints were first 
noted many years after service, and there is no competent 
evidence relating any current disability to his active 
service.  Therefore, service connection is not warranted.  
See 38 U.S.C.A. §§  1110, 1112; 38 C.F.R. §§  3.303, 3.307.  

The evidence in this case is so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection 
is not warranted for a heart disorder, to include as due to 
an undiagnosed illness.  


Skin Disorder

The service treatment records show that in April 1981, the 
Veteran was diagnosed as having Athlete's foot.  In September 
1983, he was treated for dishydrosis of the hands.  In 
January 1991, there was a notation of xerotic skin of the 
feet and legs.  

After the Veteran's separation from active service, a July 
1992 Reserve record shows that he was using Lotrimin cream to 
treat his Athlete's foot.  The post-service medical evidence 
also shows that in January 1997, the Veteran was treated for 
a fungal rash of the groin and dyshidrosis of the feet.  In 
June 1998, he was treated for recurrent groin and feet rash.  

In November 2001, the Veteran complained of "jock itch."  
The assessment was recurrent yeast infection and a lesion on 
the right arm.  He was afforded a VA examination in December 
2001.  He reported having a skin rash since coming back from 
Saudi Arabia, mainly in the groin area and also in different 
parts of the body at different times.  The diagnosis was 
chronic dermatophytosis of the feet.  

The Veteran was treated for tinea cruris in April 2003.  In 
July 2004, he was treated for tinea cruris (located in the 
groin area), tinea pedis, and dyshidrosis of the feet.  In 
July 2005, he complained of recurring dermatitis of the legs, 
groin, and arm.  He was noted to have dermatitis of the lower 
extremities.  He was also seen for a rash of the groin and 
foot with a notation of tinea cruris.    

At his hearing before the Board in December 2009, the Veteran 
testified that his skin problems started when he got back 
from Desert Storm and that it had been continuous.  He stated 
that it seemed like there was a rash somewhere all the time.

Since the claimed disability, a skin disorder, has associated 
diagnoses, tinea cruris, tinea pedis, dermatophytosis, 
dyshidrosis, and dermatitis, it is not considered an 
undiagnosed illness.   See 38 C.F.R. § 3.317.  

The service treatment record show that the Veteran was 
treated for Athlete's foot, dishydrosis of the hands, and 
xerotic skin of the feet and legs.  He has also reported 
having a groin rash in service, though it was not reflected 
in the service treatment records.  The Veteran has stated 
that has had a skin rash since coming back from Saudi Arabia, 
mainly in the groin area and also in different parts of the 
body at different times.  He is competent to report his 
observations of his skin symptomatology, and the Board finds 
him to be credible in this regard.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Post-service 
medical records show diagnoses of tinea cruris (groin rash), 
tinea pedis (Athlete's foot), dermatophytosis, dyshidrosis, 
and dermatitis.  

As there is competent medical evidence of a current skin 
disorder, in-service treatment for skin problems, and 
competent and credible evidence of a continuity of 
symptomatology, the Board finds that service connection for a 
skin disorder is 



warranted.  Accordingly, service connection is granted for 
tinea cruris, tinea pedis, dermatophytosis, dyshidrosis, and 
dermatitis.  


ORDER

Service connection for PTSD with anxiety, depression, 
fatigue, and memory loss is granted.

Service connection for anxiety, depression, fatigue, and 
memory loss (as separate conditions unassociated with PTSD), 
to include as due to an undiagnosed illness, is denied.

Service connection for a heart disorder, to include as due to 
an undiagnosed illness, is denied.

Service connection for tinea cruris, tinea pedis, 
dermatophytosis, dyshidrosis, and dermatitis is granted.


REMAND

Increased rating for chronic low back pain with degenerative 
disc disease

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

At his recent Board hearing, the Veteran indicated that he 
receives treatment for his low back disorder from several 
facilities:  Southern Bone and Joint in Dothan, Alabama; the 
Dothan VA; and First Med of Dothan.  A review of the claims 
file reflects that although some records have been obtained 
from the first two facilities, the records from Southern Bone 
and Joint in Dothan, Alabama have not been obtained.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained in compliance 
with VA's duty to assist.  

In addition, the Board finds that the Veteran should be 
afforded a VA examination in light of the symptoms he 
described at his recent hearing.  His representative 
indicated that his back disorder has deteriorated and 
requested a new back evaluation.  He should be afforded a new 
examination in compliance with VA's duty to assist.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

On remand, the Veteran should also be provided notice in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)  (2009).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Inform the Veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an increased rating for chronic 
low back pain with degenerative disc 
disease; (2) the information and evidence 
that VA will seek to obtain on his 
behalf; and (3) the information or 
evidence that he is expected to provide.

2.  Obtain and associate with the claims 
file copies of all clinical records 
related to the Veteran's back from the 
Dothan VA clinic, dated from July 2008 
forward.  

3.  After securing the appropriate 
medical releases, obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the Veteran's 
treatment at the First Med of Dothan, 
P.A.  and at Southern Bone and Joint in 
Dothan, Alabama.  

4.  Thereafter, schedule the veteran for 
a VA examination of his lumbar spine.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner. All necessary tests, 
including x-rays if indicated, should be 
conducted.

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected chronic 
low back pain with degenerative disc 
disease.

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

With regard to any neurological 
disability resulting from the service- 
connected disability, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by service-connected disability.

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the Veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

With respect to the low back strain, the 
examiner should determine if the Veteran 
has listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign, marked limitation of forward 
bending in a standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.

The examiner should determine whether the 
service-connected low back strain has 
resulted in intervertebral disc syndrome.  
Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief? Are there recurring 
attacks, with intermittent relief?

A rationale for any opinion expressed 
should be provided. 

5.  Finally, readjudicate the claim with 
consideration of the rating criteria of 
Diagnostic Code 5293 in effect prior to 
September 23, 2002 and on and subsequent to 
that date.  If the claim remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



	
			
	MARK D. HINDIN	K. OSBORNE
	                Veterans Law Judge                                    
Veterans Law Judge
          Board of Veterans' Appeals                        
Board of Veterans' Appeals



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


